In re Anderson, Ruben J.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 443-293.
Relator represents that the district court has failed to act timely on a notice for intent/motion for extension to seek writs filed on or about September 16, 2008 and to obtain a copy of a judgment issued August 26, 2008 on a motion to reopen post-conviction relief proceedings and motion to recuse the Hon. Judge Raymond Bigelow. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this court with a copy of its judgment.